Citation Nr: 0308467	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chloracne as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.

By a rating decision dated June 2000, the veteran was granted 
entitlement to service connection for dermatophytosis of the 
feet, groin, and right hand.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
chloracne as secondary to exposure to Agent Orange was denied 
by a RO decision dated in November 1982; the veteran was 
notified of that determination and of his appellate rights, 
but he did not initiate an appeal.

2.  The veteran sought to reopen his claim for service 
connection for chloracne as secondary to exposure to Agent 
Orange on several occasions with the last final denial 
occurring in June 2000.

3.  Evidence received since the November 1982 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
choracne as secondary to exposure to Agent Orange.

4.  There is no diagnosis of chloracne.


CONCLUSIONS OF LAW

1.  The RO's November 1982 decision denying entitlement to 
service connection for chloracne as secondary to exposure to 
Agent Orange, is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Certain items of evidence received since the November 
1982 rating decision are new and material, and the veteran's 
claim of entitlement to service connection for chloracne as 
secondary to exposure to Agent Orange has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  Chloracne was not incurred in or aggravated by active 
military service to include exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran had filed for service connection for a skin rash 
in 1970 and was denied by a decision dated June 1970.  The 
veteran filed his original claim for service condition for 
chlorance as secondary to Agent Orange in August 1982.  The 
veteran's claim was denied by way of a rating decision dated 
November 1982.  Notice of denial was provided and the veteran 
did not submit a notice of disagreement and the decision 
became final.

The veteran attempted to reopen his claim in August 1996.  By 
rating decisions dated December 1998 and June 2000 the 
veteran was informed that his claim continued to be denied 
and he would have to submit new and material evidence to 
reopen his claim.  Service connection for chloracne as 
secondary to Agent Orange may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the November 1982 RO 
decision consisted of the following: the veteran's service 
medical records which showed no diagnosis of chloracne.  On 
his Report of Medical History dated August 1969, the veteran 
noted "yes" to having a skin disease.  The examiner noted 
that the veteran had miliaria which had cleared.  His 
separation examination in August 1969 noted normal clinical 
evaluation for the skin, lymphatics.

An October 1969 VA outpatient treatment record indicates that 
the veteran was seen for a rash and a knot in his groin.  A 
March 1971 VA hospital record noted that the veteran was seen 
for dermatitis of the inguinal and buttock area and a right 
inguinal hernia.  It was noted that the veteran's dermatitis 
had improved markedly with hot sitz baths and local treatment 
with antihistamine cream.  However, the veteran continued to 
have some superficial excoriation in the area.  The veteran 
was discharged to home for two weeks to treat the dermatosis 
with superficial antibiotics and also given a course of 
systemic antibiotics and was to return to the clinic for 
evaluation of his hernia.  An April 1971 VA hospital report 
indicated that the veteran's pustular rash of the buttocks 
and genitalia cleared without complications.  An October 1982 
VA treatment record indicates that the veteran was treated 
for chronic foot dermatitis.  An October 1982 VA examination 
diagnosed tinea pedis and tinea cruris with a notation that 
it was now diagnosed and treated as dermatitis; 
onychomycosis, toenails; history of chloracne, not found at 
this time.  

Evidence received since the November 1982 rating decision 
consists of the following: VA outpatient treatment records 
dated January 1981 to October 1998 indicating that the 
veteran was treated for skin rash and foot rash.

A RO hearing dated May 2000, in which the veteran testified 
that he started experiencing a skin problem prior to leaving 
Vietnam.  He indicated that the condition affected his legs, 
feet, hands, and groin area.  He indicated that he sought 
treatment after service and was given a type of cream.  The 
veteran stated that he was sprayed with Agent Orange while in 
Vietnam.  The veteran testified that VA doctors told him that 
his skin condition was caused by exposure to Agent Orange.  

A May 2000 VA examination diagnosed tinea cruris; tinea pedis 
bilaterally; tinea manuum on the right hand.  The examiner 
noted that all of these conditions were due to a dermatophyte 
infection of the skin and therefore were all related under 
the diagnosis of dermatophytosis.

Two lay statements from friends of the veteran were submitted 
in April 2001 indicating that they had known the veteran for 
a long time and he did not have any skin problems until he 
returned home from Vietnam.  

VA outpatient treatment records from Jackson, Mississippi 
dated March 1971 to March 1981 and VA treatment records from 
Indianapolis, Indiana dated August 1981 to June 2002 show no 
treatment for, or diagnosis of chloracne.

The evidence received since the November 1982 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran now suffers 
from a skin condition not diagnosed as chloracne, a fact 
known at the time of the prior final decisions.  However, 
certain records, to include the veteran's testimony from a 
May 2000 RO hearing, in which he claimed that VA doctors 
related his skin condition to Agent Orange, are so 
significant that they must be considered to fairly decide the 
veteran's claim.  

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for chloracne as a result of 
exposure to herbicides.

Over the course of development of this claim, the veteran has 
been provided with information about the laws and regulations 
pertaining to entitlement to service connection for 
chloracne.  He has presented arguments based on an 
understanding of the requirements for the grant of service 
connection.  Therefore, he has had adequate notice and 
opportunity to be heard with regard to the question of 
entitlement to service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, without further development, a 
decision will be entered on the merits of the underlying 
claim for service connection. 


Service Connection

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
October 1969 VA outpatient treatment record; a March 1971 VA 
hospital record; an April 1971 VA hospital record; an October 
1982 VA treatment record; VA examinations dated October 1982 
and May 2000; VA outpatient treatment records from Jackson, 
Mississippi, dated March 1971 to March 1981; VA outpatient 
treatment records from Indianapolis, Indiana, dated August 
1981 to June 2002; transcript of RO hearing dated May 2000; 
two lay statements from friends of the veteran received in 
April 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In his RO hearing in May 2000, the veteran testified that he 
had been told by doctors that his skin condition was due to 
exposure to Agent Orange.  As a result, the RO sent letters 
to doctors identified by the veteran.  By a letter dated 
March 2002, the veteran indicated that one of the doctors 
that he identified was deceased and no records were available 
and the other doctor identified did not keep his old records.  
The veteran asked that the VA go ahead and work his claim 
with the evidence of record.

The January 2003 supplemental statement of the case informed 
the veteran of the VCAA.  In accordance with the requirements 
of the VCAA, the supplemental statement of the case informed 
the appellant what evidence and information VA would be 
obtaining.  It explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

A review of the record indicates that the veteran served in 
Vietnam.  However, the veteran has not been diagnosed with 
any disability which may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. 
§ 3.309.  The evidence of record would not support a finding 
that the veteran was ever diagnosed with any one of the 
diseases subject to presumptive service connection, such as 
chloracne, as listed in the regulations.  It is specifically 
noted that the veteran was service connected for 
dermatophytosis of the feet, groin, and right hand in a 
rating decision dated June 2000. 

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for chloracne.  The above 
findings disclose that there is no medical evidence that the 
veteran suffers from chloracne.  Chloracne was not 
demonstrated or diagnosed in the veteran during active duty 
or at any time after separation from service.

In absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connection 
diseases or injury to cases where such incidents have 
resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.

As noted above, the veteran asserts that he is entitled to 
service connection for chloracne.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chloracne secondary to exposure to Agent Orange.

Entitlement to service connection for chloracne secondary to 
exposure to Agent Orange is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

